DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-6 of this application are patentably indistinct from claims 1-6 of Application No. 17/722,770. Indeed, the claims are identical and form all the claims of both references. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DataspeedInc (see the YouTube video clip entitled “Dataspeed ADAS By-Wire Kit,” uploaded on July 12, 2019 by user “DataspeedInc”, retrieved from internet on June 13, 2022: <https://www.youtube.com/watch?v=GrIy8qvWRqU>), hereinafter DataspeedInc, in view of Gowda (US2019/0210544 A1), in further view of Lucas et al. (US2021/0162999 A1).

Regarding claim 1, DataspeedInc. teaches:
A vehicle (in the present application, this is item 2 in Fig. 1) on which an autonomous driving system is mountable (the filed specification of the present application, page 1, says that the “autonomous driving system” can be “attached externally to the vehicle”. Page 4 and Fig. 1 state that "vehicle 1 includes a vehicle main body 2 and an autonomous driving kit (ADK) 3” and states that the ADK 3 is “mounted on the vehicle.” So the “autonomous driving system” in the claim is the autonomous driving kit, item 3, in Fig. 1. With that in mind, see DataspeedInc., clip segment 1:02 for an “ADAS kit” mounted on a vehicle. Segment 1:44 states that the ADAS kit is installed on a stock production vehicle within a day.), the vehicle comprising:
a vehicle platform (in the present application, this is item 5 in Fig. 1. With that in mind see DataspeedInc., segment 0:05-0:59 for the “ECU”.) that controls the vehicle in accordance with an instruction from the autonomous driving system; and 5
the vehicle platform (in the present application, this is item 5 in Fig. 1)
outputs an accelerator pedal position signal in accordance with an amount of depression of an accelerator pedal by a driver (see DataspeedInc. video clip 0:57-1:14 for the statement that the vehicle’s “electric motion controls” and “sensors and AI stack messages pass through the kit”. See Fig. 1 of this Detailed Action for a screenshot of the ADAS kit.), and 
outputs an accelerator pedal intervention signal, to the autonomous driving system through the vehicle control interlace (see DataspeedInc., video clip 1:32-1:38 for the statement that “the intuitive system allows for driver override [the ADAS commands] by pressing the…throttle”.), 10and 
Yet, DataspeedInc. does not explicitly further teach:
a vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform, 
the accelerator pedal intervention signal 
indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value, and 
indicates beyond autonomy acceleration of the vehicle, when an acceleration 15request in accordance with the amount of depression is higher than a system acceleration request. 
However, Gowda teaches:
a vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform (in the present application, the vehicle control interface is item 4 in Fig. 1. With that in mind, see Gowda, Fig. 2, item 58 and paragraph 0027 which teaches that “This hardware interface 58 can be a factory installed harness”. See also Fig. 4, item 153.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by DataspeedInc., to add the additional features of a vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform, as taught by Gowda. The motivation for doing so would be to easily “add to the assisted driving functionality of the car” even long after the purchase of the car via a wire harness, as recognized by Gowda (see paragraphs 0002, 0026, and 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However, DataspeedInc. and Gowda do not explicitly further teach:
the accelerator pedal intervention signal 
indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value, and 
indicates beyond autonomy acceleration of the vehicle, when an acceleration 15request in accordance with the amount of depression is higher than a system acceleration request. 
Yet Lucas teaches:
the accelerator pedal intervention signal 
indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value (see Lucas paragraphs 0009 and 0040), and 
indicates beyond autonomy acceleration of the vehicle, when an acceleration 15request in accordance with the amount of depression is higher than a system acceleration request (in the specification of the present application, page 13 states that the when the “driver acceleration request” is more than the system acceleration request” this is known a “‘beyond autonomy acceleration’”.  This can also be seen in Fig. 5. With that in mind, see Lucas paragraph 0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by DataspeedInc and Gowda, to add the additional features of the accelerator pedal intervention signal indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value, and indicates beyond autonomy acceleration of the vehicle, when an acceleration 15request in accordance with the amount of depression is higher than a system acceleration request, as taught by Lucas. The motivation for doing so would be to have a way to intervene in the autonomous control, as recognized by Lucas (see paragraph 0002). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

    PNG
    media_image1.png
    541
    861
    media_image1.png
    Greyscale

Figure 1 – Screenshot of DataspeedInc.’s ADAS system mounted on top of a vehicle. Compare this image with Figure 2 in the “Conclusion” section of this Detailed Action, which depicts an “ADK” made by Toyota, the present applicant. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DataspeedInc in view of Gowda in further view of Lucas in further view of Oh (US2019/0094038 A1).
Regarding claim 2, DataspeedInc, Gowda, and Lucas teach the vehicle according to claim 1.
DataspeedInc further teaches:
A vehicle wherein 
the vehicle platform has an NVO (Non Vehicle Operation) mode in which the vehicle is capable of completely unmanned driving (in the specification of the present application, page 14 states that there is “VO (vehicle operation) mode” and a NVO mode. In VO mode a driver is aboard, though the vehicle is “capable of autonomous driving.” In NVO mode, the vehicle is “capable of completely unmanned driving.” With that in mind, see DataspeedInc., video clip 1:42-1:49 for the addition of an ADAS kit turning a vehicle into an “autonomous vehicle”. See also 0:54 for the ADAS kit “turning production vehicles into autonomous testing platforms”. See also 0:23-0:25 for the ADAS kit providing “vehicle control”.), and 
Yet DataspeedInc, Gowda, and Lucas do not explicitly further teach:
A vehicle wherein 
in the NVO mode, the vehicle control interface does not output, to the autonomous Ddriving system, the accelerator pedal intervention signal indicating the beyond autonomy acceleration.
However, Oh teaches:
A vehicle wherein 
in the NVO mode, the vehicle control interface does not output, to the autonomous Ddriving system (in the present application this is item 3, in Fig. 1), the accelerator pedal intervention signal indicating the beyond autonomy acceleration (this clause teaches that the accelerator pedal intervention signal may be “indicating the beyond autonomy acceleration” and that signal will not be output. In the present application, ignoring the accelerator pedal intervention signal is shown in Fig. 6 with a “Yes” out of S1 followed by S8. With that in mind, see Oh, paragraphs 0379-0383 and Fig. 18. See especially 0383 for ignoring a driver input when a health condition is detected. See paragraph 0184 for a driver input including an accelerator pedal input.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by DataspeedInc, Gowda, and Lucas to add the additional features of a vehicle wherein in the NVO mode, the vehicle control interface does not output, to the autonomous Ddriving system, the accelerator pedal intervention signal indicating the beyond autonomy acceleration, as taught by Oh. The motivation for doing so would be to enhance the safety of the vehicle occupant or pedestrians, as recognized by Oh (see paragraph 0005).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DataspeedInc in view of Gowda in further view of Lucas in further view of Fukami (JP2002195076 A).

Regarding claim 3, DataspeedInc, Gowda, and Lucas teach the vehicle according to claim 1. 
DataspeedInc further teaches:
A vehicle wherein 
the accelerator pedal position signal
indicates an accelerator position in accordance with the amount of depression, while the vehicle is in a normal condition (see DataspeedInc., video clip 1:32-1:38 for the statement that “the intuitive system allows for driver override by pressing the…throttle”.).
Yet DataspeedInc, Gowda, and Lucas do not explicitly further teach:
A vehicle wherein 
the accelerator pedal position signal
indicates a failsafe value different from the accelerator position, while the vehicle is in a failure condition.
However, Fukami teaches:
A vehicle wherein 
the accelerator pedal position signal
indicates a failsafe value different from the accelerator position, while the vehicle is in a failure condition (the filed specification of the present application, page 12, says that a “failure condition” can be “when the accelerator sensor has failed, for example” when the vehicle is in “limp home mode”. With that in mind, see Fukami, paragraphs 0006-0007, for a system that detects a failure of an accelerator pedal sensor and then engages in a “limp home” mode with a retreat travel throttle opening degree.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by DataspeedInc, Gowda, and Lucas to add the additional features of a vehicle wherein the accelerator pedal position signal indicates a failsafe value different from the accelerator position, while the vehicle is in a failure condition, as taught by Fukami. The motivation for doing so would be to permit traveling even in the event of a pedal sensor failure, as recognized by Fukami (see paragraph 0008).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of DataspeedInc.

Regarding claim 4, Gowda teaches:
A vehicle control interface serving as an interface between an autonomous driving system (see Gowda, Fig. 2, item 58 and paragraph 0027 which teaches that “This hardware interface 58 can be a factory installed harness”. See also Fig. 4, item 153.)
Yet Gowda does not explicitly further teach:
A vehicle platform the vehicle platform controlling a vehicle in accordance with an instruction from the autonomous driving system, wherein 
the vehicle platform outputs an accelerator pedal position signal in accordance with an 5amount of depression of an accelerator pedal by a driver, and outputs an accelerator pedal intervention signal, to the vehicle control interface, 
the vehicle control interface outputs the accelerator pedal position signal and the accelerator pedal intervention signal to the autonomous driving system, and
the accelerator pedal intervention signal 10
indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value, and 
indicates beyond autonomy acceleration of the vehicle, when an acceleration request in accordance with the amount of depression is higher than a system acceleration request.  
However, DataspeedInc teaches:
A vehicle platform the vehicle platform controlling a vehicle in accordance with an instruction from the autonomous driving system (see DataspeedInc., segment 0:05-0:59 for the “ECU”.), wherein 
the vehicle platform 
outputs an accelerator pedal position signal in accordance with an 5amount of depression of an accelerator pedal by a driver (see DataspeedInc. video clip 0:57-1:14 for the statement that the vehicle’s “electric motion controls” and “sensors and AI stack messages pass through the kit”.), and 
outputs an accelerator pedal intervention signal, to the vehicle control interface (see DataspeedInc., video clip 1:32-1:38 for the statement that “the intuitive system allows for driver override by pressing the…throttle”), 
the vehicle control interface outputs the accelerator pedal position signal and the accelerator pedal intervention signal to the autonomous driving system (see DataspeedInc., video clip 1:32-1:38 for the statement that “the intuitive system allows for driver override by pressing the…throttle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gowda, to add the additional features of a vehicle platform the vehicle platform controlling a vehicle in accordance with an instruction from the autonomous driving system, wherein a the vehicle platform outputs an accelerator pedal position signal in accordance with an 5amount of depression of an accelerator pedal by a driver, and outputs an accelerator pedal intervention signal, to the vehicle control interface, the vehicle control interface outputs the accelerator pedal position signal and the accelerator pedal intervention signal to the autonomous driving system, and the accelerator pedal intervention signal 10 indicates that the accelerator pedal is depressed, when the accelerator pedal position signal indicates that the amount of depression is larger than a threshold value, and indicates beyond autonomy acceleration of the vehicle, when an acceleration request in accordance with the amount of depression is higher than a system acceleration request, as taught by DataspeedInc. The motivation for doing so would be to easily and quickly connect autonomous hardware to a production or stock vehicle thereby expanding the autonomous driving features of the vehicle, as recognized by both DataspeedInc (see video clip 1:42-1:51) and Gowda (see paragraphs 0002, 0026, and 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of DataspeedInc in further view of Oh. 

Regarding claim 5, Gowda and DataspeedInc teach the vehicle control interface according to claim 4.
Gowda further teaches:
A vehicle control interface according to claim 4 wherein 
the vehicle platform has an NVO (Non Vehicle Operation) mode in which the vehicle is capable of completely unmanned driving (see paragraph 0027 for the additional hardware 60 allowing the vehicle to convert from a level III to a level IV autonomous vehicle thus allowing the car to “drive by itself”).
Yet Gowda and DataspeedInc do not explicitly further teach:
in the NVO mode, the vehicle control interface does not output, to the autonomous driving system, the accelerator pedal intervention signal indicating the beyond autonomy acceleration.  
However, Oh teaches:
in the NVO mode, the vehicle control interface does not output, to the autonomous driving system, the accelerator pedal intervention signal indicating the beyond autonomy acceleration (see Oh, paragraphs 0379-0383 and Fig. 18. See especially 0383 for ignoring a driver input when a health condition is detected. See paragraph 0184 for a driver input including an accelerator pedal input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gowda and DataspeedInc to add the additional features of a vehicle platform wherein in the NVO mode, the vehicle control interface does not output, to the autonomous driving system, the accelerator pedal intervention signal indicating the beyond autonomy acceleration, as taught by Oh. The motivation for doing so would be to enhance the safety of the vehicle occupant or pedestrians, as recognized by Oh (see paragraph 0005).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of DataspeedInc in further view of Fukami. 

Regarding claim 6, Gowda and DataspeedInc teach the vehicle control interlace according to claim 4.
Gowda further teaches:
The vehicle control interlace according to claim 4 wherein 
the accelerator pedal position signal 
indicates an accelerator position in accordance with the amount of depression while the vehicle is in a normal condition (see paragraph 0026, third sentence).
Yet Gowda and DataspeedInc do not explicitly further teach:
the accelerator pedal position signal 
indicates a failsafe value different from the accelerator position, while the vehicle is in a failsafe condition. 
However, Fukami teaches:
the accelerator pedal position signal 
indicates a failsafe value different from the accelerator position, while the vehicle is in a failsafe condition (see Fukami, paragraphs 0006-0007, for a system that detects a failure of an accelerator pedal sensor and then engages in a “limp home” mode with a retreat travel throttle opening degree.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gowda and DataspeedInc to add the additional features of the accelerator pedal position signal indicates a failsafe value different from the accelerator position, while the vehicle is in a failsafe condition, as taught by Fukami. The motivation for doing so would be to permit traveling even in the event of a pedal sensor failure, as recognized by Fukami (see paragraph 0008).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Comma.ai, “How does openpilot work?” blog post, https://blog.comma.ai/how-does-openpilot-work/, published June 26, 2017.
Comma.ai, “A panda and a cabana: How to get started car hacking with comma.ai,” blog post, https://blog.comma.ai/a-panda-and-a-cabana-how-to-get-started-car-hacking-with-comma-ai/, published July 7, 2017.
Comma.ai, “A tour through openpilot,” blog post, https://blog.comma.ai/a-tour-through-openpilot/, published December 3, 2019.
The three Comma.ai references above teach, alone or in combination, a system in which one can plug in a “panda” into a vehicle to connect a vehicle platform to an “EON,” which is an ADAS system that includes hardware and software.  
Shigeki Tomoyama, “Toyota’s Connected & MaaS Strategy,” https://global.toyota/pages/global_toyota/ir/financial-results/2019_3q_competitiveness_en.pdf, page 13, published Feb. 6, 2019. 
    PNG
    media_image2.png
    577
    1036
    media_image2.png
    Greyscale

Figure 2 – Page 13 of the Tomoyama reference. The system looks similar to Figure 1 of this Detailed Action. 

Hallenbeck et al. (US2021/0269049 A1), a Dataspeed Inc.-owned patent publication, is not prior art, yet the vehicle in the publication is very similar to the one in the DataspeedInc. video. 
Devathi (WO2017/125788 A1) teaches a system in which a vehicle can be converted to an autonomous vehicle. The system can be checked first by a human to make sure no failures occur before full autonomy is implemented. Devathi teaches in at least paragraphs 00050-00051 and Fig. 7 that a “transition vehicle” that can be built that includes all the “conventional equipment” of a regular non-autonomous car “plus” all the additional equipment to make it a drive-by-wire vehicle. These paragraphs also teach that a human can intervene in the operation of the transition vehicle. 
Weidl et al. (US2014/0135598 A1) teaches a vehicle with a fully autonomous mode, used in cases such as when a vehicle occupant has a heart attack. 
Priest (US20200005651 A1) teaches a dongle that plugs into a drone and then the drone is capable of being autonomously controlled by an air control system. 
Tayama (US2019/0155279 A1) teaches switching to manual mode after determining driver state, such as alcohol consumption. This makes sure that the manual mode button wasn’t hit by mistake. See at least Fig. 4.
Park (US2016/0179092 A1) teaches a handover when an acceleration pedal signal is the same as autonomy. 
Yamaoka (US2016/0209841 A1) teaches at least handover when a driver intervenes, and does so for predetermined time.
Li et al. (CN 106094810 A) teaches that a driver commands acceleration when pedal signal is over a threshold and then the system returns to autonomous control. 
Trombley et al. (US2018/0029592 A1) teaches in at least paragraph 0019 that a driver intervention such as an accelerator pedal input over a predetermined period of time may cause a vehicle to switch modes from fully autonomous to partially autonomous, and the vehicle may switch gradually such as via a ramp function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665